LETTS, Chief Judge.
This cause is reversed upon the authority of our revised opinion in Rizzo v. State ex rel. City of Pompano Beach, 396 So.2d 869 (Fla. 4th DCA 1981).1
We recognize the perfunctory nature of this reversal, but believe the applicable issues are all adequately discussed in the Rizzo opinion. Accordingly, while we recognize that a complete discussion of the particular facts would be of interest to the individual parties, we are compelled by time constraints to refrain from writing protracted opinions when we are convinced they will add nothing to the body of the law.
REVERSED AND REMANDED.
MOORE and GLICKSTEIN, JJ., concur.

. We note no petition for certiorari has been filed in the supreme court.